First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 20-26, 29, 30, 32-34, 36 and 38-47 are pending in the present application.  Claims 25, 26, 40-43 and 47 stand withdrawn from further consideration as being drawn to a nonelected invention/species.  Claims 20-24, 29, 30, 32-34, 36, 38, 39 and 44-46 will be examined according to MPEP § 803.02.

Double Patenting
Claim 38 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 45. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The rejection of claims 39 and 46 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is withdrawn.

The rejection of claims 20, 39 and 46 under 35 USC 112, 24 paragraph is withdrawn.

The rejection of claims 21-23, 29, 30, 33, 34 and 38 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn.

The rejection of claim 32 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form is maintained.
The instant claim recites R1 is selected from the group consisting of hydrogen, methyl, etc.   However, parent claim 20 as amended does not define R1 as hydrogen.
For this reason, the rejection of claim 32 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form is maintained.

Claim Rejections - 35 USC § 102
The rejection of claim 21 under 35 USC 102(a)(1) over Banner et al. (US 7,612,099) is withdrawn.

The rejection of claim(s) 20, 24, 36 and 39 under 35 U.S.C. 102(a)(1) over Banner et al. (US 7,612,099) is maintained. 
Banner et al. teaches inhibitors of chymase of the Formula (I): 

    PNG
    media_image1.png
    140
    275
    media_image1.png
    Greyscale
wherein A is NR’ and R’ is hydrogen or C1-6alkyl and exemplifies:

    PNG
    media_image2.png
    180
    285
    media_image2.png
    Greyscale
 for use in treatment of diseases such as, congestive heart failure and left ventricular hypertrophy (see the entire article, especially Abstract; col. 1, lines 8-66; col. 2, lines 20- 27; col. 10, lines 21-67; col. 11, lines 4-14).  
The method of use taught by the reference is encompassed by the instant claims.

Response to Arguments
Applicant’s argument that amended claim 20, as well as the claims that depend therefrom, is not anticipated by Banner is noted.  However, as discussed above, the reference teaches and exemplifies 

    PNG
    media_image2.png
    180
    285
    media_image2.png
    Greyscale
 and, thus, anticipates the claimed invention.
For this reason, the rejection of claim(s) 20, 24, 36 and 39 under 35 U.S.C. 102(a)(1) over Banner et al. (US 7,612,099) is maintained. 

Claim Objections
Claims 21-23, 29, 30 and 33-34 are objected to as being dependent upon a rejected base claim.
Note:  The claims were examined according to MPEP § 803.02, i.e., the full scope of the claims might not have been examined.

Allowable Subject Matter
Claims 44-46 are allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628